Case 2:16-cv-14005-AC-SDD ECF No. 60 filed 04/22/19     PageID.1164   Page 1 of 46




                     UNITED STATES DISTRICT COURT

                     EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

DAVID N. ZIMMERMAN,                      )   Civ. No. 2:16-cv-14005-AC-SDD
Individually and on Behalf of All Others )
Similarly Situated,                      )   Hon. Avern Cohn
                                         )
                         Plaintiff,          CLASS ACTION
                                         )
                                         )   STIPULATION OF SETTLEMENT
      vs.
                                         )
DIPLOMAT PHARMACY, INC., et al., )
                                         )
                         Defendants. )
                                         )




1549566_3
Case 2:16-cv-14005-AC-SDD ECF No. 60 filed 04/22/19          PageID.1165     Page 2 of 46




        This Stipulation of Settlement, dated April 22, 2019 (the “Stipulation”), is made

and entered into by and among the following Settling Parties (as defined further in

Section III hereof) to the above-entitled Litigation: (i) Lead Plaintiffs David N.

Zimmerman, William Kitsonas, and the Government Employees’ Retirement System

of the Virgin Islands (“GERS”) (collectively, “Lead Plaintiffs”) (on behalf of

themselves and each of the Class Members), by and through their counsel of record in

the Litigation; and (ii) Defendants Diplomat Pharmacy, Inc. (“Diplomat” or the

“Company”), Philip R. Hagerman and Sean Whelan, by and through their counsel of

record in the Litigation. The Stipulation is intended by the Settling Parties to fully,

finally, and forever resolve, discharge, and settle the Released Claims, upon and

subject to the terms and conditions hereof.

I.      THE LITIGATION
        On November 10, 2016, the initial complaint in this action was filed in the

United States District Court for the Eastern District of Michigan as a securities fraud

class action on behalf of purchasers of Diplomat common stock. This action is

referred to herein as the “Litigation.”

        On February 10, 2017, the Honorable John Corbett O’Meara appointed Lead

Plaintiffs pursuant to §21D(a)(3)(B) of the Securities Exchange Act of 1934 (the

“Exchange Act”) as amended by the Private Securities Litigation Reform Act of 1995

                                          -1-
1549566_3
Case 2:16-cv-14005-AC-SDD ECF No. 60 filed 04/22/19        PageID.1166    Page 3 of 46




(“PSLRA”), and approved Lead Plaintiffs’ selection of Robbins Geller Rudman &

Dowd LLP and Glancy Prongay & Murray LLP as Lead Counsel and Vanoverbeke

Michaud & Timmony, P.C. and The Miller Law Firm, P.C. as Liaison Counsel.

        The operative complaint in the Litigation is the Amended Complaint for

Violations of the Federal Securities Laws (the “Complaint”) filed on April 11, 2017.

The Complaint alleges violations of §§10(b) and 20(a) of the Securities Exchange Act

of 1934 (the “Exchange Act”) on behalf of a class of all purchasers of Diplomat

common stock between February 29, 2016 and November 3, 2016, inclusive. The

Complaint alleges violations of the Exchange Act premised on allegedly false and

misleading statements and omissions regarding Diplomat’s accounting practices and

financial condition related to the assessment of direct and indirect remuneration fees

upon the Company by CVS Caremark.

        On May 26, 2017, Defendants moved to dismiss the Complaint. Lead Plaintiffs

opposed the motion. By Opinion and Order dated January 19, 2018, Judge O’Meara

denied Defendants’ motion to dismiss. On February 2, 2018, Defendants moved for

reconsideration of the Court’s order on the motion to dismiss, and Lead Plaintiffs

opposed the motion. On February 16, 2018, this matter was reassigned to this Court.

On August 9, 2018, the Court denied the motion.



                                        -2-
1549566_3
Case 2:16-cv-14005-AC-SDD ECF No. 60 filed 04/22/19          PageID.1167     Page 4 of 46




        Following the Court’s ruling on the motion to dismiss and the lifting of the

PSLRA-mandated discovery stay, the parties began negotiating the scope of

discovery. In May 2018, the parties to the Litigation commenced mediation efforts

presided over by the Hon. Layn R. Phillips (Ret.). The parties participated in an all-

day mediation session with Judge Phillips on May 22, 2018, but did not reach an

agreement and litigation continued. On December 6, 2018, the parties attended a full-

day mediation before the Hon. William J. Cahill (Ret.). The parties negotiated in

good faith, but were unable to reach agreement and the litigation continued.

        On March 7, 2019, Lead Plaintiffs moved to certify the Class. The motion

remains pending.

        In the months following the December 2018 mediation session, Judge Cahill

engaged in numerous discussions and communications with the parties to explore a

potential resolution of the matter. On April 1, 2019, the parties agreed on the amount

of the Settlement Fund and negotiated key terms of the Settlement.

II.     ASSERTIONS AND DENIALS OF THE SETTLING PARTIES
        AND THE BENEFITS OF THE SETTLEMENT
        Lead Plaintiffs believe that the claims asserted in the Litigation have merit and

that the evidence developed to date supports the claims. Lead Plaintiffs recognize and

acknowledge the expense and length of continued proceedings necessary to prosecute


                                          -3-
1549566_3
Case 2:16-cv-14005-AC-SDD ECF No. 60 filed 04/22/19          PageID.1168    Page 5 of 46




the Litigation against Defendants through trial and through appeals. Lead Plaintiffs

have also taken into account the uncertain outcome and the risk of any litigation,

especially in complex actions such as the Litigation, as well as the difficulties and

delays inherent in such litigation. Lead Plaintiffs are also mindful of the problems of

proof, and possible defenses to the securities law violations asserted in the Litigation.

Lead Plaintiffs believe that the Settlement set forth in this Stipulation confers

substantial benefits upon Class Members, is in the best interests of Lead Plaintiffs and

Class Members, and is fair, reasonable, and adequate.

        Defendants, individually and collectively, have denied and continue to deny

each and all of the claims and contentions alleged in the Litigation. Defendants

expressly have denied and continue to deny all charges of wrongdoing or liability

against them arising out of any of the conduct, statements, acts or omissions alleged,

or that could have been alleged, in the Litigation. Defendants further deny that Lead

Plaintiffs or the Class have suffered damages, that the price of Diplomat common

stock was artificially inflated during the Class Period as the result of any alleged

misrepresentations, omissions, or non-disclosures by Defendants, and that any

Diplomat investors were harmed by the conduct alleged in the Complaint. In addition,

Defendants maintain that they have meritorious defenses to all claims alleged in the

Litigation.
                                          -4-
1549566_3
Case 2:16-cv-14005-AC-SDD ECF No. 60 filed 04/22/19           PageID.1169   Page 6 of 46




        Nonetheless, Defendants have concluded that further conduct of the Litigation

would be protracted and expensive, and that it is desirable that the Litigation be fully

and finally settled in the manner and upon the terms and conditions set forth in this

Stipulation. Defendants also considered the uncertainty and risks inherent in any

litigation, especially in complex cases like the Litigation. Defendants have, therefore,

determined that it is desirable and beneficial to them to settle the Litigation in the

manner and upon the terms and conditions set forth in this Stipulation.

III.    TERMS OF STIPULATION AND AGREEMENT OF
        SETTLEMENT
        NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and

among Lead Plaintiffs, acting on behalf of themselves and all Class Members, and

Defendants, by and through their respective counsel or attorneys of record, that,

subject to the approval of the Court, the Litigation, the Released Claims, and all

matters encompassed within the scope of the releases set forth or referenced in this

Stipulation shall be finally, fully, and forever compromised, settled, released,

resolved, relinquished, waived, discharged, and dismissed, and the Litigation shall be

dismissed on the merits and with prejudice as to all Settling Parties, upon and subject

to the terms and conditions of the Stipulation, as follows.




                                         -5-
1549566_3
Case 2:16-cv-14005-AC-SDD ECF No. 60 filed 04/22/19       PageID.1170    Page 7 of 46




        1.    Definitions
        As used in this Stipulation, the following terms have the meanings specified

below:

        1.1   “Authorized Claimant” means any Class Member whose claim for

recovery has been allowed pursuant to the terms of the Stipulation.

        1.2   “Claimant” means any Class Member who files a Proof of Claim in such

form and manner, and within such time, as the Court shall prescribe.

        1.3   “Claims Administrator” means Gilardi & Co. LLC.

        1.4   “Class,” “Class Members,” or “Members of the Class” means all Persons

who purchased Diplomat common stock from February 29, 2016 through and

including November 3, 2016. Excluded from the Class are Defendants, members of

each Defendant’s immediate family, any entity in which any Defendant has or had a

controlling interest, directors and senior executive officers of Diplomat during the

Class Period, and Defendants’ legal representatives, heirs, successors, or assigns of

any such excluded party. Also excluded from the Class are those Persons who timely

and validly request exclusion from the Class pursuant to the Notice.

        1.5   “Class Period” means the period between February 29, 2016 and

November 3, 2016, inclusive.



                                        -6-
1549566_3
Case 2:16-cv-14005-AC-SDD ECF No. 60 filed 04/22/19         PageID.1171     Page 8 of 46




        1.6   “Complaint” means the Amended Complaint for Violations of the

Federal Securities Laws, filed in the Litigation on April 11, 2017.

        1.7   “Court” means the United States District Court for the Eastern District of

Michigan.

        1.8   “Defendants” means Diplomat, Philip R. Hagerman and Sean M.

Whelan.

        1.9   “Effective Date” means the first date by which each of the conditions

specified in ¶8.1 of the Stipulation have occurred or have been waived.

        1.10 “Escrow Account” means the interest-bearing account controlled by the

Escrow Agent into which Defendants shall deposit or cause their insurance carriers to

deposit the sum of $14,100,000 on behalf of Defendants.

        1.11 “Escrow Agent” means the law firms of Robbins Geller Rudman &

Dowd LLP and Glancy Prongay & Murray LLP, or their respective successor(s).

        1.12 “Fee and Expense Application” shall have the meaning set forth in ¶7.1

of this Stipulation.

        1.13 “Fee and Expense Award” shall have the meaning set forth in ¶6.2(c) of

this Stipulation.

        1.14 “Final” means when the last of the following with respect to the

Judgment approving the Stipulation, in the form of Exhibit B attached hereto, shall
                                          -7-
1549566_3
Case 2:16-cv-14005-AC-SDD ECF No. 60 filed 04/22/19          PageID.1172     Page 9 of 46




occur: (i) the expiration of the time to file a motion to alter or amend the Judgment

under Federal Rule of Civil Procedure 59(e) has passed without any such motion

having been filed; (ii) the expiration of the time in which to appeal the Judgment has

passed without any appeal having been taken, which date shall be deemed to be thirty

(30) days following the entry of the Judgment, unless the date to take such an appeal

shall have been extended by Court order or otherwise, or unless the thirtieth (30th)

day falls on a weekend or a Court holiday, in which case the date for purposes of this

Stipulation shall be deemed to be the next business day after such thirtieth (30th) day;

and (iii) if a motion to alter or amend the Judgment under Federal Rule of Civil

Procedure 59(e) is filed or if an appeal is taken, immediately after the determination of

that motion or appeal so that it is no longer subject to any further judicial review or

appeal whatsoever, whether by reason of affirmance by a court of last resort, lapse of

time, voluntary dismissal of the appeal or otherwise, and in such a manner as to permit

the consummation of the Settlement in accordance with the terms and conditions of

this Stipulation. For purposes of this paragraph, an “appeal” shall include any petition

for a writ of certiorari or other writ or request for judicial review that may be filed in

connection with approval or disapproval of this Settlement, but shall not include any

appeal that concerns only the issue of attorneys’ fees and costs or expenses or the Plan

of Allocation of the Settlement Fund.
                                          -8-
1549566_3
Case 2:16-cv-14005-AC-SDD ECF No. 60 filed 04/22/19        PageID.1173    Page 10 of 46




         1.15 “Final Approval Hearing” means the hearing to determine whether the

 proposed Settlement embodied by this Stipulation is fair, reasonable, and adequate to

 the Class, and whether the Court should enter a Judgment approving the proposed

 Settlement.

         1.16 “Judgment” means the judgment to be rendered by the Court, in the form

 attached hereto as Exhibit B, or such other substantially similar form mutually agreed

 to by the Settling Parties.

         1.17 “Lead Counsel” means Robbins Geller Rudman & Dowd LLP and

 Glancy Prongay & Murray LLP.

         1.18 “Lead Plaintiffs” means David N. Zimmerman, William Kitsonas and

 GERS.

         1.19 “Liaison Counsel” means Vanoverbeke Michaud & Timmony, P.C. and

 The Miller Law Firm, P.C.

         1.20 “Litigation” shall have the meaning set forth in Section I of this

 Stipulation.

         1.21 “Net Settlement Fund” shall have the meaning set forth in ¶6.2(d) of this

 Stipulation.

         1.22 “Notice” shall have the meaning set forth in ¶4.1 of this Stipulation.



                                          -9-
 1549566_3
Case 2:16-cv-14005-AC-SDD ECF No. 60 filed 04/22/19       PageID.1174   Page 11 of 46




         1.23 “Notice Order” means the preliminary approval order as entered by the

 Court for mailing and publication of notice.

         1.24 “Person” means a natural person, individual, corporation, partnership,

 limited partnership, association, joint stock company, estate, legal representative,

 trust, unincorporated association, government or any political subdivision or agency

 thereof, and any business or legal entity and their spouses, heirs, predecessors,

 successors, representatives or assignees.

         1.25 “Plaintiffs’ Counsel” means any counsel who have appeared in the

 Litigation on behalf of Lead Plaintiffs or the Class.

         1.26 “Plan of Allocation” means a plan or formula of allocation of the

 Settlement Fund whereby the Settlement Fund shall be distributed to Authorized

 Claimants after payment of expenses of notice and administration of the Settlement,

 Taxes and Tax Expenses, and such attorneys’ fees, costs, expenses, and interest as

 may be awarded by the Court. Any Plan of Allocation is not part of this Stipulation

 and Defendants and their Related Parties shall have no responsibility therefore or

 liability with respect thereto.

         1.27 “Proof of Claim” shall have the meaning set forth in ¶5.2 of this

 Stipulation.



                                         - 10 -
 1549566_3
Case 2:16-cv-14005-AC-SDD ECF No. 60 filed 04/22/19           PageID.1175     Page 12 of 46




         1.28 “Related Parties” means each of a Defendant’s past or present directors,

 officers, employees, partners, insurers, co-insurers, reinsurers, principals, controlling

 shareholders, members, agents, administrators, attorneys, accountants, auditors,

 bankers, underwriters, investment advisors, personal or legal representatives,

 predecessors, successors, direct and/or indirect parents, subsidiaries, divisions, joint

 ventures, partnerships, limited liability companies, affiliates, assigns, spouses, heirs,

 estates, related or affiliated entities, any entity in which a Defendant has a controlling

 interest, any member of a Defendant’s immediate family, any trust of which a

 Defendant is the settlor or which is for the benefit of a Defendant and/or any member

 of a Defendant’s immediate family, and any entity in which a Defendant and/or any

 member of a Defendant’s immediate family has or had a controlling interest (directly

 or indirectly).

         1.29 “Released Claims” shall collectively mean any and all claims (including

 Unknown Claims as defined in ¶1.40 hereof), rights, demands, liabilities or causes of

 action of every nature and description whatsoever (including, but not limited to, any

 claims for damages, interest, attorneys’ fees, expert or consulting fees, and any other

 costs, expenses, or liabilities whatsoever), to the fullest extent that the law permits

 their release in this action, by or on behalf of Lead Plaintiffs or any other Class

 Members against any of the Released Parties that have been alleged or could have
                                           - 11 -
 1549566_3
Case 2:16-cv-14005-AC-SDD ECF No. 60 filed 04/22/19           PageID.1176     Page 13 of 46




 been alleged in this action (or in any forum or proceeding or otherwise), whether

 based on federal, state, local, statutory, or common law or any other law, rule, or

 regulation, whether known claims or Unknown Claims, whether class, representative,

 or individual in nature, whether fixed or contingent, accrued or unaccrued, liquidated

 or unliquidated, whether at law or in equity, matured or unmatured, that are based on,

 relate to, or arise out of both (i) the allegations, transactions, facts, matters, events,

 disclosures, statements, occurrences, circumstances, representations, conduct, acts, or

 omissions or failures to act that have been or could have been alleged or asserted in

 the Litigation, and (ii) Lead Plaintiffs’ or any other Class Member’s purchase of

 Diplomat common stock during the Class Period. Released Claims do not include any

 derivative or ERISA claims or claims to enforce the terms of the Settlement.

         1.30 “Released Parties” means each and all of the Defendants, and each and

 all of their respective Related Parties.

         1.31 “Settlement” means the settlement contemplated by this Stipulation.

         1.32 “Settlement Amount” shall have the meaning set forth in ¶2.1 of this

 Stipulation.

         1.33 “Settlement Fund” means the principal amount of Fourteen Million One

 Hundred Thousand U.S. Dollars ($14,100,000), plus any accrued interest earned

 thereon.
                                            - 12 -
 1549566_3
Case 2:16-cv-14005-AC-SDD ECF No. 60 filed 04/22/19           PageID.1177      Page 14 of 46




         1.34 “Settling Parties” means, collectively, Lead Plaintiffs, on behalf of

 themselves and each of the Class Members, and the Defendants.

         1.35 “Stipulation” means this Stipulation of Settlement, including the recitals

 and Exhibits hereto.

         1.36 “Summary Notice” shall have the meaning set forth in ¶4.1 of this

 Stipulation.

         1.37 “Supplemental Agreement” shall have the meaning set forth in ¶8.3 of

 this Stipulation.

         1.38 “Taxes” means all taxes (including any estimated taxes, interest or

 penalties) arising with respect to the income earned by the Settlement Fund.

         1.39 “Tax Expenses” means expenses and costs incurred in connection with

 the calculation and payment of taxes or the preparation of tax returns and related

 documents, including, without limitation, expenses of tax attorneys and/or accountants

 and mailing and distribution costs and expenses relating to filing (or failing to file) the

 returns described in ¶2.8 hereof.

         1.40 “Unknown Claims” means collectively any Released Claims that Lead

 Plaintiffs or Class Members do not know or suspect to exist in his, her or its favor at

 the time of the release of the Released Parties which, if known by him, her or it, might

 have affected such Class Member’s settlement or decisions with respect to the
                                           - 13 -
 1549566_3
Case 2:16-cv-14005-AC-SDD ECF No. 60 filed 04/22/19         PageID.1178     Page 15 of 46




 Settlement, including, but not limited to, the release of the Released Parties or the

 decision not to object to or opt out of this Settlement. With respect to any and all

 Released Claims, the Settling Parties stipulate and agree that, upon the Effective Date,

 Lead Plaintiffs and Defendants shall expressly waive, and each of the Class Members

 shall be deemed to have waived, and by operation of the Judgment shall have

 expressly waived, any and all provisions, rights, and benefits conferred by the law of

 any state or territory or other jurisdiction or principle of common law or foreign law

 that is similar, comparable, or equivalent to California Civil Code §1542, which

 provides:

         A general release does not extend to claims that the creditor or
         releasing party does not know or suspect to exist in his or her favor
         at the time of executing the release and that, if known by him or her,
         would have materially affected his or her settlement with the debtor
         or released party.

 Lead Plaintiffs and Class Members may hereafter discover facts in addition to or

 different from those which he, she or it now knows or believes to be true with respect

 to the subject matter of the Released Claims, but Lead Plaintiffs shall expressly fully,

 finally, and forever settle and release, and each Class Member, upon the Effective

 Date, shall be deemed to have, and by operation of the Judgment shall have, fully,

 finally, and forever settled and released, any and all Released Claims, known or

 unknown, suspected or unsuspected, contingent or non-contingent, whether or not

                                          - 14 -
 1549566_3
Case 2:16-cv-14005-AC-SDD ECF No. 60 filed 04/22/19         PageID.1179     Page 16 of 46




 concealed or hidden, which now exist, or heretofore have existed, upon any theory of

 law or equity now existing or coming into existence in the future, including, but not

 limited to, conduct which is negligent, intentional, with or without malice, or a breach

 of any duty, law or rule, without regard to the subsequent discovery or existence of

 such different or additional facts. Lead Plaintiffs and Defendants acknowledge, and

 Class Members shall be deemed by operation of law (including by operation of the

 Judgment) to have acknowledged, that the foregoing waiver was separately bargained

 for and is a key element of the Settlement.

         2.    The Settlement

               a.    The Settlement Fund
         2.1   In consideration of the terms of this Stipulation, Defendants shall pay or

 cause their insurers to pay the sum of $14,100,000 (the “Settlement Amount”) into the

 Escrow Account no later than ten (10) business days after the later of (a) entry of the

 Court’s order preliminarily approving the Settlement or (b) the receipt by Defendants’

 counsel of wire/check payee instructions and a Form W-9 providing the tax

 identification number for the Escrow Account.

         2.2   Subject to ¶¶2.9 and 6.1 below, the payment described in ¶2.1 is the only

 payment to be made by or on behalf of Defendants in connection with this Settlement.



                                          - 15 -
 1549566_3
Case 2:16-cv-14005-AC-SDD ECF No. 60 filed 04/22/19           PageID.1180     Page 17 of 46




               b.    The Escrow Agent
         2.3   The Escrow Agent shall invest the Settlement Amount deposited pursuant

 to ¶2.1 hereof in instruments backed by the full faith and credit of the United States

 Government or fully insured by the United States Government or an agency thereof

 and shall reinvest the proceeds of these instruments as they mature in similar

 instruments at their then-current market rates. The Settlement Fund shall bear all risks

 related to the investments of the Settlement Amount.

         2.4   The Escrow Agent shall not disburse the Settlement Fund except as

 provided in this Stipulation, by an order of the Court, or with the written agreement of

 Lead Counsel and Defendants’ counsel.

         2.5   Subject to further order and/or direction as may be made by the Court,

 the Escrow Agent is authorized to execute such transactions as are consistent with the

 terms of the Stipulation. The Released Parties shall have no responsibility for, interest

 in, or liability whatsoever with respect to, the actions of the Escrow Agent, or any

 transaction executed by the Escrow Agent.

         2.6   All funds held by the Escrow Agent shall be deemed and considered to be

 in custodia legis of the Court, and shall remain subject to the jurisdiction of the Court,

 until such time as such funds shall be distributed pursuant to this Stipulation and/or

 further order(s) of the Court.

                                           - 16 -
 1549566_3
Case 2:16-cv-14005-AC-SDD ECF No. 60 filed 04/22/19          PageID.1181     Page 18 of 46




         2.7   Notwithstanding the fact that the Effective Date has not yet occurred,

 Lead Counsel may pay from the Settlement Fund the costs and expenses reasonably

 and actually incurred in connection with providing notice to the Class, locating Class

 Members, administering and distributing the Net Settlement Fund to Authorized

 Claimants and processing Proofs of Claim. In the event that the Settlement does not

 become Final, any money paid or incurred for the above purposes, including any

 related fees, shall not be returned or repaid to Defendants or their insurers. Subject to

 ¶¶2.9 and 6.1 below, Defendants are not responsible for, and shall not be liable for,

 any costs incurred in connection with providing notice to the Class, locating Class

 Members, administering and distributing the Settlement Fund, or processing Proofs of

 Claim.

               c.    Taxes
         2.8   (a)   The Settling Parties and the Escrow Agent agree to treat the

 Settlement Fund as being at all times a “qualified settlement fund” within the meaning

 of Treas. Reg. §1.468B-1. In addition, the Escrow Agent shall timely make such

 elections as necessary or advisable to carry out the provisions of this ¶2.8, including

 the “relation-back election” (as defined in Treas. Reg. §1.468B-1) back to the earliest

 permitted date. Such elections shall be made in compliance with the procedures and

 requirements contained in such regulations. It shall be the responsibility of the

                                          - 17 -
 1549566_3
Case 2:16-cv-14005-AC-SDD ECF No. 60 filed 04/22/19            PageID.1182     Page 19 of 46




 Escrow Agent to timely and properly prepare and deliver the necessary documentation

 for signature by all necessary parties, and thereafter to cause the appropriate filing to

 occur.

          (b)   For the purpose of §1.468B of the Internal Revenue Code of 1986, as

 amended, and the regulations promulgated thereunder, the “administrator” shall be the

 Escrow Agent. The Escrow Agent shall timely and properly file all informational and

 other tax returns necessary or advisable with respect to the Settlement Fund

 (including, without limitation, the returns described in Treas. Reg. §1.468B-2(k)).

 Such returns (as well as the election described in ¶2.8(a) hereof) shall be consistent

 with this ¶2.8 and in all events shall reflect that all Taxes (including any estimated

 Taxes, interest or penalties) on the income earned by the Settlement Fund shall be

 paid out of the Settlement Fund as provided in ¶2.8(c) hereof.

          (c)   All (i) Taxes (including any estimated Taxes, interest or penalties) arising

 with respect to the income earned by the Settlement Fund, including any Taxes or tax

 detriments that may be imposed upon the Released Parties with respect to any income

 earned by the Settlement Fund for any period during which the Settlement Fund does

 not qualify as a “qualified settlement fund” for federal or state income tax purposes,

 and (ii) Tax Expenses shall be paid out of the Settlement Fund; in no event shall the

 Released Parties have any responsibility for, or liability whatsoever with respect to,
                                            - 18 -
 1549566_3
Case 2:16-cv-14005-AC-SDD ECF No. 60 filed 04/22/19         PageID.1183   Page 20 of 46




 the Taxes or the Tax Expenses. Further, Taxes and Tax Expenses shall be treated as,

 and considered to be, a cost of administration of the Settlement Fund and shall be

 timely paid by the Escrow Agent out of the Settlement Fund without prior order from

 the Court and the Escrow Agent shall be obligated (notwithstanding anything herein to

 the contrary) to withhold from distribution to Authorized Claimants any funds

 necessary to pay such amounts, including the establishment of adequate reserves for

 any Taxes and Tax Expenses (as well as any amounts that may be required to be

 withheld under Treas. Reg. §1.468B-2(l)(2)); the Released Parties are not responsible

 therefor nor shall they have any liability with respect thereto. The Settling Parties

 agree to cooperate with the Escrow Agent, each other, and their tax attorneys and

 accountants to the extent reasonably necessary to carry out the provisions of this

 paragraph.

         (d)   Except as required by ¶2.1 concerning payment of the Settlement

 Amount and subject to ¶¶2.9 and 6.1 below, the Released Parties are not responsible

 for Taxes, Tax Expenses, costs and expenses reasonably and actually incurred in

 connection with providing notice to the Class, locating Class Members, assisting with

 the filing of claims, administering and distributing the Net Settlement Fund to

 Authorized Claimants, processing Proofs of Claim, or paying escrow fees and costs,

 nor shall they be liable for any claims with respect thereto.
                                         - 19 -
 1549566_3
Case 2:16-cv-14005-AC-SDD ECF No. 60 filed 04/22/19         PageID.1184    Page 21 of 46




               d.    Termination of the Settlement
         2.9   In the event that the Stipulation is not approved, or is terminated,

 canceled, or fails to become effective for any reason, the Settlement Amount,

 including accrued interest, less the expenses and Taxes described in ¶¶2.7 and 2.8

 hereof actually incurred or due and owing, shall be refunded to such Persons that paid

 the Settlement Amount pursuant to written instructions from Defendants’ counsel.

         3.    Certification of the Class
         3.1   Solely for purposes of this Settlement, and subject to approval by the

 Court, the Settling Parties agree that the Class shall be certified and Lead Plaintiffs

 and Lead Counsel shall be appointed as representatives of the Class pursuant to

 Federal Rule of Civil Procedure 23. Should the Class not be certified, or should any

 court amend the scope of the Class, each of the Settling Parties reserves the right to

 void this Stipulation in accordance with ¶8.5 hereof.

         4.    Notice Order and Final Approval Hearing
         4.1   Not later than April 22, 2019, the Settling Parties shall submit the

 Stipulation together with its Exhibits to the Court and shall apply for entry of the

 Notice Order, in the form of Exhibit A attached hereto, or such other substantially

 similar form mutually agreed to by the Settling Parties, requesting, inter alia, the

 preliminary approval of the Settlement set forth in the Stipulation, and approval for

                                         - 20 -
 1549566_3
Case 2:16-cv-14005-AC-SDD ECF No. 60 filed 04/22/19          PageID.1185     Page 22 of 46




 mailing a settlement notice (“Notice”), in the form of Exhibit A-1 attached hereto, or

 such other substantially similar form agreed to by Lead Counsel and Defendants’

 counsel, and publication of a summary notice (“Summary Notice”), in the form of

 Exhibit A-3 attached hereto, or such other substantially similar form agreed to by

 Lead Counsel and Defendants’ counsel. The Notice shall include the general terms of

 the Settlement set forth in the Stipulation, the proposed Plan of Allocation, the general

 terms of the Fee and Expense Application as defined in ¶7.1 below, and the date of the

 Final Approval Hearing.

         4.2   Within ten (10) calendar days of entry of the Notice Order, Diplomat

 shall provide to the Claims Administrator, at no cost to Lead Plaintiffs or the Class,

 reasonably available transfer records in electronic searchable form, such as Excel,

 containing the names and addresses of registered owners of Diplomat common stock

 between February 29, 2016 and November 3, 2016, inclusive. It shall be solely Lead

 Counsel’s responsibility to disseminate the Notice and Summary Notice to the Class

 in accordance with this Stipulation and as ordered by the Court. Class Members shall

 have no recourse as to the Released Parties with respect to any claims they may have

 that arise from any failure of the notice process.

         4.3   Diplomat shall no later than ten (10) calendar days following the filing of

 this Stipulation with the Court serve or cause to be served proper notice of the
                                          - 21 -
 1549566_3
Case 2:16-cv-14005-AC-SDD ECF No. 60 filed 04/22/19           PageID.1186      Page 23 of 46




 proposed Settlement upon those who are entitled to receive notice pursuant to the

 Class Action Fairness Act of 2005, 28 U.S.C. §1715, et seq. (“CAFA”). Diplomat is

 solely responsible for the costs of the CAFA notice and administering the CAFA

 notice.

         4.4   The Settling Parties shall request that after notice is given and not earlier

 than ninety (90) calendar days after the later of the dates on which the appropriate

 Federal official and the appropriate State officials are provided with notice pursuant to

 CAFA as set forth in ¶4.3 above, the Court hold a Final Approval Hearing and

 approve the Settlement of the Litigation as set forth herein. At or after the Final

 Approval Hearing, Lead Counsel also will request that the Court approve the proposed

 Plan of Allocation and the Fee and Expense Application.

         5.    Releases
         5.1   Upon the Effective Date, without any further action by anyone, Lead

 Plaintiffs, and each of the Class Members shall be deemed to have, and by operation

 of the Judgment shall have, fully, finally, and forever released, relinquished,

 compromised, settled, resolved, waived, discharged, and dismissed on the merits with

 prejudice all Released Claims against the Released Parties, whether or not such Class

 Member executes and delivers a Proof of Claim. The releases and waivers contained



                                           - 22 -
 1549566_3
Case 2:16-cv-14005-AC-SDD ECF No. 60 filed 04/22/19          PageID.1187     Page 24 of 46




 in this section were separately bargained for and are essential elements of this

 Stipulation and the Settlement.

         5.2   The Proof of Claim and Release form (“Proof of Claim”) to be executed

 by Class Members shall release all Released Claims against the Released Parties and

 shall be substantially in the form contained in Exhibit A-2 attached hereto, or such

 other substantially similar form mutually agreed to by Lead Counsel and Defendants’

 counsel.

         5.3   Upon the Effective Date, Lead Plaintiffs and all Class Members and

 anyone claiming through or on behalf of any of them, are forever barred and enjoined

 from commencing, instituting, or continuing to prosecute any action or proceeding in

 any court of law or equity, arbitration tribunal, administrative forum, or other forum of

 any kind, asserting any of the Released Claims against any of the Released Parties,

 and each of them.

         5.4   Upon the Effective Date, each of the Released Parties shall be deemed to

 have, and by operation of the Judgment shall have, fully, finally, and forever released,

 relinquished, and discharged Lead Plaintiffs, Class Members, and their counsel,

 employees, successors and assigns from all claims (including, without limitation,

 Unknown Claims) arising out of, relating to, or in connection with the institution,



                                          - 23 -
 1549566_3
Case 2:16-cv-14005-AC-SDD ECF No. 60 filed 04/22/19           PageID.1188      Page 25 of 46




 prosecution, assertion, settlement or resolution of (i) the Litigation or (ii) the Released

 Claims.

         6.    Administration and Calculation of Claims, Final Awards
               and Supervision and Distribution of the Settlement Fund
         6.1   The Claims Administrator shall administer and calculate the claims

 submitted by Class Members, and shall oversee distribution of the Net Settlement

 Fund to Authorized Claimants. The Claims Administrator will be subject to such

 supervision and direction from the Court and/or Lead Counsel as may be necessary or

 as circumstances may require. Other than Diplomat’s obligation to provide its

 stockholders’ records as provided in ¶4.2 above, the Released Parties shall have no

 responsibility for or interest whatsoever with respect to the administration of the

 Settlement or the actions or decisions of the Claims Administrator, and shall have no

 liability whatsoever to the Lead Plaintiffs, Class Members, or Lead Counsel, in

 connection with such administration, including, but not limited to: (i) any act,

 omission, or determination by Lead Counsel, the Escrow Agent, and/or the Claims

 Administrator, or any of their respective designees or agents, in connection with the

 administration of the Settlement or otherwise; (ii) the management or investment of

 the Settlement Fund or the Net Settlement Fund, or the distribution of the Net

 Settlement Fund; (iii) the Plan of Allocation; (iv) the determination, administration,


                                           - 24 -
 1549566_3
Case 2:16-cv-14005-AC-SDD ECF No. 60 filed 04/22/19          PageID.1189     Page 26 of 46




 calculation, or payment of any claims asserted against the Settlement Fund; (v) any

 losses suffered by, or fluctuations in value of, the Settlement Fund; or (vi) the

 payment or withholding of any taxes, expenses, and/or costs incurred with the taxation

 of the Settlement Fund or the filing of any federal, state, or local returns.

         6.2   The Settlement Fund shall be applied as follows:

               (a)   to pay all the fees and expenses reasonably and actually incurred in

 connection with providing notice, locating Class Members, assisting with the filing of

 claims, administering and distributing the Net Settlement Fund to Authorized

 Claimants, processing Proofs of Claim, and paying escrow fees and costs, if any;

               (b)   to pay the Taxes and Tax Expenses described in ¶2.8 hereof;

               (c)   to pay Lead Plaintiffs’ attorneys’ fees and expenses if and to the

 extent allowed by the Court (the “Fee and Expense Award”); and

               (d)   after the Effective Date, to distribute the balance of the Settlement

 Fund (the “Net Settlement Fund”) to Authorized Claimants as allowed by the

 Stipulation, the Plan of Allocation, or the Court.

         6.3   Upon the Effective Date and thereafter, and in accordance with the terms

 of the Stipulation, the Plan of Allocation, or such further approval and further order(s)

 of the Court as may be necessary or as circumstances may require, the Net Settlement



                                          - 25 -
 1549566_3
Case 2:16-cv-14005-AC-SDD ECF No. 60 filed 04/22/19          PageID.1190     Page 27 of 46




 Fund shall be distributed to Authorized Claimants, subject to and in accordance with

 the following.

         6.4   Within one hundred twenty (120) calendar days after the mailing of the

 Notice or such other time as may be set by the Court, each Person claiming to be an

 Authorized Claimant shall be required to submit to the Claims Administrator a

 completed Proof of Claim, in the form of Exhibit A-2 attached hereto, or such other

 substantially similar form mutually agreed to by Lead Counsel and Defendants’

 counsel, signed under penalty of perjury and supported by such documents as are

 specified in the Proof of Claim and as are reasonably available to the Authorized

 Claimant.

         6.5   Except as otherwise ordered by the Court, all Class Members who fail to

 timely submit a Proof of Claim within such period, or such other period as may be

 ordered by the Court, or otherwise allowed, shall be forever barred from receiving any

 payments pursuant to the Stipulation and the Settlement set forth herein, but will in all

 other respects be subject to and bound by the provisions of this Stipulation, the

 releases contained herein, and the Judgment, and will be barred from bringing any

 action against the Released Parties concerning the Released Claims. Notwithstanding

 the foregoing, Lead Counsel shall have the discretion (but not the obligation) to accept

 late-submitted claims, with the Court’s approval, so long as distribution of the Net
                                          - 26 -
 1549566_3
Case 2:16-cv-14005-AC-SDD ECF No. 60 filed 04/22/19           PageID.1191      Page 28 of 46




 Settlement Fund to Authorized Claimants is not materially delayed thereby. No

 Person shall have any claim against Lead Plaintiffs, Lead Counsel, the Claims

 Administrator or any Class Member by reason of the exercise or non-exercise of such

 discretion.

         6.6   Each Proof of Claim shall be submitted to and reviewed by the Claims

 Administrator, under the supervision of Lead Counsel, who shall determine, in

 accordance with this Stipulation and the approved Plan of Allocation, the extent, if

 any, to which each claim shall be allowed, subject to the review by the Court pursuant

 to ¶6.8 below.

         6.7   Proofs of Claim that do not meet the submission requirement may be

 rejected. Prior to rejecting a Proof of Claim in whole or in part, the Claims

 Administrator shall communicate with the Claimant in writing to give the Claimant

 the chance to remedy any curable deficiencies in the Proof of Claim submitted. The

 Claims Administrator, under the supervision of Lead Counsel, shall notify, in a timely

 fashion and in writing, all Claimants whose claims the Claims Administrator proposes

 to reject in whole or in part for curable deficiencies, setting forth the reasons therefor,

 and shall indicate in such notice that the Claimant whose claim is to be rejected has

 the right to a review by the Court if the Claimant so desires and complies with the

 requirements of ¶6.8 below.
                                           - 27 -
 1549566_3
Case 2:16-cv-14005-AC-SDD ECF No. 60 filed 04/22/19          PageID.1192     Page 29 of 46




         6.8   If any Claimant whose timely claim has been rejected in whole or in part

 for curable deficiency, desires to contest such rejection, the Claimant must, within

 twenty (20) calendar days after the mailing of the notice required in ¶6.7 above, or a

 lesser period of time if the claim was untimely, serve upon the Claims Administrator a

 notice and statement of reasons indicating the Claimant’s grounds for contesting the

 rejection along with any supporting documentation, and requesting a review thereof

 by the Court. If a dispute concerning a claim cannot be otherwise resolved, Lead

 Counsel shall thereafter present the Claimant’s request for review to the Court.

         6.9   Each Claimant who declines to be excluded from the Class shall be

 deemed to have submitted to the jurisdiction of the Court with respect to the

 Claimant’s claim, including, but not limited to, all releases provided for herein and in

 the Judgment, and the claim will be subject to investigation and discovery under the

 Federal Rules of Civil Procedure, provided that such investigation and discovery shall

 be limited to the Claimant’s status as a Class Member and the validity and amount of

 the Claimant’s claim. In connection with processing the Proofs of Claim, no

 discovery shall be allowed on the merits of the Litigation or the Settlement. All

 proceedings with respect to the administration, processing and determination of claims

 and the determination of all controversies relating thereto, including disputed

 questions of law and fact with respect to the validity of claims, shall be subject to the
                                          - 28 -
 1549566_3
Case 2:16-cv-14005-AC-SDD ECF No. 60 filed 04/22/19          PageID.1193     Page 30 of 46




 jurisdiction of the Court, but shall not in any event delay or affect the finality of the

 Judgment. All Class Members, other Claimants, and parties to this Settlement

 expressly waive trial by jury (to the extent any such right may exist) and any right of

 appeal or review with respect to such determinations.

         6.10 Following the Effective Date, the Net Settlement Fund shall be

 distributed to Authorized Claimants substantially in accordance with a Plan of

 Allocation to be described in the Notice and approved by the Court. If there is any

 balance remaining in the Net Settlement Fund after a reasonable period of time after

 the date of distribution of the Net Settlement Fund (whether by reason of tax refunds,

 uncashed checks or otherwise), Lead Counsel shall, if feasible, reallocate such balance

 among Authorized Claimants who negotiated the checks sent in the initial distribution

 and who would receive a minimum of $10.00. These redistributions shall be repeated

 so long as they are economically feasible. Any balance that still remains in the Net

 Settlement Fund after such reallocation(s) and payments, which is not feasible or

 economical to reallocate shall be donated to an appropriate, non-profit organization

 selected by Lead Counsel and approved by the Court.

         6.11 This Settlement is not a claims-made settlement and, if all conditions of

 the Stipulation are satisfied and the Settlement becomes Final, no portion of the

 Settlement Fund will be returned to the Defendants or their insurers. The Released
                                          - 29 -
 1549566_3
Case 2:16-cv-14005-AC-SDD ECF No. 60 filed 04/22/19           PageID.1194      Page 31 of 46




 Parties shall have no responsibility for, interest in, or liability whatsoever with respect

 to the distribution of the Net Settlement Fund, the Plan of Allocation, the

 determination, administration, or calculation of claims, the payment or withholding of

 Taxes or Tax Expenses, or any losses incurred in connection therewith.

         6.12 No Person shall have any claim against Lead Plaintiffs, Lead Counsel,

 the Released Parties, the Claims Administrator or other entity designated by Lead

 Counsel based on distributions made substantially in accordance with the Stipulation

 and the Settlement contained herein, the Plan of Allocation, or further order(s) of the

 Court. This does not include any claim by any party for breach of this Stipulation.

         6.13 It is understood and agreed by the Settling Parties that any proposed Plan

 of Allocation of the Net Settlement Fund, including, but not limited to, any

 adjustments to an Authorized Claimant’s claim set forth therein, is not a part of this

 Stipulation and is to be considered by the Court separately from the Court’s

 consideration of the fairness, reasonableness, and adequacy of the Settlement set forth

 in this Stipulation, and any order or proceeding relating to the Plan of Allocation shall

 not operate to terminate or cancel this Stipulation or affect or delay the finality of the

 Court’s Judgment approving this Stipulation and the Settlement set forth herein

 (including the releases contained herein), or any other orders entered pursuant to this

 Stipulation.
                                           - 30 -
 1549566_3
Case 2:16-cv-14005-AC-SDD ECF No. 60 filed 04/22/19          PageID.1195     Page 32 of 46




         7.    Plaintiffs’ Attorneys’ Fees and Expenses
         7.1   Lead Counsel may submit an application or applications (the “Fee and

 Expense Application”) for distributions from the Settlement Fund for: (a) an award of

 attorneys’ fees; plus (b) payment of expenses, including an award to Lead Plaintiffs

 pursuant to 15 U.S.C. §78u-4(a)(4), and the fees of any experts or consultants,

 incurred in connection with prosecuting the Litigation; plus (c) any interest on such

 fees and expenses at the same rate and for the same time periods as earned by the

 Settlement Fund (until paid), as may be awarded by the Court. Lead Counsel reserves

 the right to make additional applications for distributions from the Settlement Fund for

 fees and expenses incurred.

         7.2   The Fee and Expense Award, as awarded by the Court, shall be paid to

 Lead Counsel from the Settlement Fund, as ordered, immediately after the Court

 executes an order awarding such fees and expenses. Lead Counsel may thereafter

 allocate the attorneys’ fees and expenses among counsel for Lead Plaintiffs in a

 manner in which it in good faith believes reflects the contributions of such counsel to

 the institution, prosecution, and resolution of the Litigation. In the event that the

 Effective Date does not occur, or the Judgment or the order making the Fee and

 Expense Award is reversed or modified by final non-appealable order, or the

 Stipulation is canceled or terminated for any other reason, and in the event that the Fee

                                          - 31 -
 1549566_3
Case 2:16-cv-14005-AC-SDD ECF No. 60 filed 04/22/19          PageID.1196     Page 33 of 46




 and Expense Award has been paid to any extent, then Lead Counsel shall be obligated,

 within ten (10) business days from receiving notice from Defendants’ counsel or from

 a court of appropriate jurisdiction, to refund to the Settlement Fund the fees and

 expenses previously paid to Lead Counsel from the Settlement Fund plus interest

 thereon at the same rate as earned by the Settlement Fund in an amount consistent

 with such reversal or modification. Lead Counsel, as a condition of receiving the Fee

 and Expense Award, agrees that the law firms and its respective partners are subject to

 the jurisdiction of the Court for the purpose of enforcing this provision, and are

 severally liable and responsible for any required repayment. Without limitation, Lead

 Counsel and their partners agree that the Court may, upon application of the

 Defendants and notice to Lead Counsel, summarily issue orders, including, but not

 limited to, judgments and attachment orders, and may make appropriate findings of or

 sanctions for contempt, should Lead Counsel fail to timely repay fees and expenses

 pursuant to this provision.

         7.3   The procedure for and the allowance or disallowance by the Court of any

 applications by counsel for the Lead Plaintiffs for attorneys’ fees and expenses,

 including the fees of experts and consultants, to be paid out of the Settlement Fund,

 are not part of the Settlement set forth in this Stipulation, and are to be considered by

 the Court separately from the Court’s consideration of the fairness, reasonableness,
                                          - 32 -
 1549566_3
Case 2:16-cv-14005-AC-SDD ECF No. 60 filed 04/22/19          PageID.1197     Page 34 of 46




 and adequacy of the Settlement set forth in this Stipulation, and any order or

 proceeding relating to the Fee and Expense Application, or any appeal from any order

 relating thereto or reversal or modification thereof, shall not operate to terminate or

 cancel this Stipulation, or affect or delay the finality of the Judgment approving the

 Stipulation and the Settlement of the Litigation set forth herein (including the releases

 contained herein).

         7.4   The Released Parties shall have no responsibility for or liability with

 respect to the payment of any Fee and Expense Award to any counsel for Lead

 Plaintiffs, or with respect to the allocation among Lead Plaintiffs’ counsel, and/or any

 other Person who may assert some claim thereto, and the Released Parties shall take

 no position with respect to Lead Counsel’s Fee and Expense Application.

         8.    Conditions of Settlement, Effect of Disapproval,
               Cancellation or Termination
         8.1   The Effective Date of this Stipulation shall be conditioned, and shall be

 deemed to have occurred, upon the occurrence or waiver of all of the following

 events:

               (a)    the Court has entered the Notice Order, as required by ¶4.1 hereof;




                                          - 33 -
 1549566_3
Case 2:16-cv-14005-AC-SDD ECF No. 60 filed 04/22/19          PageID.1198    Page 35 of 46




                (b)   the Settlement Amount has been deposited by Defendants or their

 insurers into the Escrow Account maintained by the Escrow Agent, as required by

 ¶2.1 hereof;

                (c)   Defendants have not exercised their option to terminate the

 Stipulation pursuant to ¶8.3 hereof;

                (d)   the Court has entered the Judgment, in the form of Exhibit B

 attached hereto, or such other substantially similar form mutually agreed to by the

 Settling Parties; and

                (e)   the Judgment has become Final, as defined in ¶1.14 hereof.

         8.2    Upon the occurrence of all of the events referenced in ¶8.1 hereof, any

 and all remaining interest or right of Defendants or their insurers in or to the

 Settlement Fund, if any, shall be absolutely and forever extinguished. If all of the

 conditions specified in ¶8.1 hereof are not met, then the Stipulation shall be canceled

 and terminated subject to ¶8.5 hereof unless Lead Counsel and counsel for Defendants

 mutually agree in writing to proceed with the Stipulation.

         8.3    Defendants shall have the option to terminate the Settlement in the event

 that Persons who purchased more than a certain number of shares of Diplomat

 common stock during the Class Period choose to exclude themselves from the Class

 (“Opt-Out Threshold”), as set forth in a separate agreement (the “Supplemental
                                           - 34 -
 1549566_3
Case 2:16-cv-14005-AC-SDD ECF No. 60 filed 04/22/19         PageID.1199     Page 36 of 46




 Agreement”) executed between Lead Counsel and Defendants’ counsel, which is

 incorporated by reference into this Stipulation.       The parties shall not file the

 Supplemental Agreement with the Court unless instructed to do so by the Court. The

 Opt-Out Threshold may be disclosed to the Court for purposes of approval of the

 Settlement, as may be required by the Court, but such disclosure shall be carried out to

 the fullest extent possible in accordance with the practices of the Court so as to

 maintain the Opt-Out Threshold as confidential.

         8.4   Unless otherwise ordered by the Court, in the event the Stipulation shall

 terminate, or be canceled, or shall not become effective for any reason, then within ten

 (10) business days after written notification of such event is sent by counsel for

 Defendants or Lead Counsel to the Escrow Agent, the Settlement Fund (including

 accrued interest), less any expenses and costs reasonably and actually incurred

 pursuant to ¶2.7 and paid from the Settlement Fund and Taxes and Tax Expenses that

 have been paid pursuant to ¶2.8 hereof, shall be refunded by the Escrow Agent

 pursuant to written instructions from counsel for Defendants. At the request of

 Defendants’ counsel, the Escrow Agent or its designee shall apply for any tax refund

 owed on the Settlement Fund and pay the proceeds, after deduction of any fees or

 expenses incurred in connection with such application(s) for refund, pursuant to

 written direction from Defendants’ counsel.
                                          - 35 -
 1549566_3
Case 2:16-cv-14005-AC-SDD ECF No. 60 filed 04/22/19          PageID.1200     Page 37 of 46




         8.5    In the event that the Stipulation is not approved by the Court or the

 Settlement set forth in the Stipulation is terminated or fails to become effective in

 accordance with its terms, the Settling Parties shall be restored to their respective

 positions in the Litigation as of April 1, 2019. In such event, the terms and provisions

 of the Stipulation, with the exception of ¶¶2.7-2.9, 8.3-8.4, 8.6, 9.4 and 9.5 hereof,

 shall have no further force and effect with respect to the Settling Parties and shall not

 be used in this Litigation or in any other proceeding for any purpose, and any

 judgment or order entered by the Court in accordance with the terms of the Stipulation

 shall be treated as vacated, nunc pro tunc. No order of the Court or modification or

 reversal on appeal of any order of the Court concerning the Plan of Allocation or any

 Fee and Expense Award shall constitute grounds for cancellation or termination of the

 Stipulation.

         8.6    If the Effective Date does not occur, or if the Stipulation is terminated

 pursuant to its terms, neither the Lead Plaintiffs nor Lead Counsel shall have any

 obligation to repay any amounts actually and properly disbursed for notice costs and

 Taxes and Tax Expenses pursuant to ¶¶2.7-2.8 hereof. In addition, any expenses

 already incurred and properly chargeable pursuant to ¶2.7 hereof at the time of such

 termination or cancellation, but which have not been paid, shall be paid by the Escrow



                                           - 36 -
 1549566_3
Case 2:16-cv-14005-AC-SDD ECF No. 60 filed 04/22/19         PageID.1201     Page 38 of 46




 Agent in accordance with the terms of the Stipulation prior to the balance being

 refunded in accordance with ¶¶2.9 and 8.4 hereof.

         9.    Miscellaneous Provisions
         9.1   The Settling Parties (a) acknowledge that it is their intent to consummate

 this Settlement; and (b) agree to cooperate to the extent reasonably necessary to

 effectuate and implement all terms and conditions of the Stipulation and to exercise

 their best efforts to accomplish the foregoing terms and conditions of the Stipulation.

         9.2   The Settling Parties intend this Settlement to be a final and complete

 resolution of all disputes between them with respect to the Litigation. The Settlement

 compromises claims that are contested and shall not be deemed an admission by any

 Settling Party as to the merits of any claim or defense. The Settling Parties agree that

 each has complied fully with the strictures of Rule 11 of the Federal Rules of Civil

 Procedure, and the Judgment will contain a statement that during the course of the

 Litigation, the parties and their respective counsel at all times complied with the

 requirements of Federal Rule of Civil Procedure 11.

         9.3   Neither the Stipulation nor the Settlement contained herein, nor any act

 performed or document executed pursuant to or in furtherance of the Stipulation or the

 Settlement: (a) is or may be deemed to be or may be used as an admission of, or

 evidence of, the validity of any Released Claim, or of any wrongdoing or liability of

                                          - 37 -
 1549566_3
Case 2:16-cv-14005-AC-SDD ECF No. 60 filed 04/22/19           PageID.1202      Page 39 of 46




 Defendants; or (b) is or may be deemed to be or may be used as an admission of, or

 evidence of, any fault or omission of any Defendant in any civil, criminal or

 administrative proceeding in any court, administrative agency, proceeding or other

 forum or tribunal. The Released Parties may file the Stipulation and/or the Judgment

 in any action that may be brought against them in order to support a defense or

 counterclaim based on principles of res judicata, collateral estoppel, release, good

 faith settlement, judgment bar or reduction, or any other theory of, without limitation,

 claim preclusion or issue preclusion or similar defense or counterclaim.

         9.4   The Released Parties are intended third-party beneficiaries of this

 Stipulation, and this Stipulation may be enforced by such Persons.

         9.5   All agreements made and orders entered during the course of the

 Litigation relating to the confidentiality of information shall survive this Stipulation,

 pursuant to their terms.

         9.6   All of the exhibits to the Stipulation are material and integral parts hereof

 and are fully incorporated herein by this reference.

         9.7   This Stipulation shall not be construed more strictly against one Settling

 Party than another merely by virtue of the fact that it, or any part of it, may have been

 prepared by counsel for one of the Settling Parties, it being recognized that it is the

 result of arm’s-length negotiations between the Settling Parties and that all Settling
                                           - 38 -
 1549566_3
Case 2:16-cv-14005-AC-SDD ECF No. 60 filed 04/22/19          PageID.1203     Page 40 of 46




 Parties have contributed substantially and materially to the preparation of this

 Stipulation.

         9.8    The Stipulation may be amended or modified only by a written

 instrument signed by or on behalf of all Settling Parties or their respective successors-

 in-interest.

         9.9    The Stipulation and the exhibits attached hereto and the Supplemental

 Agreement constitute the entire agreement among the Settling Parties hereto and no

 representations, warranties or inducements have been made to any Settling Party

 concerning the Stipulation or its exhibits or the Supplemental Agreement other than

 the representations, warranties, and covenants contained and memorialized in such

 documents. Except as otherwise provided herein, each Settling Party shall bear its

 own costs.

         9.10 Lead Counsel, on behalf of the Class, are expressly authorized by the

 Lead Plaintiffs to take all appropriate action required or permitted to be taken by the

 Class pursuant to the Stipulation to effectuate its terms and also are expressly

 authorized to enter into any modifications or amendments to the Stipulation on behalf

 of the Class that they deem appropriate.




                                          - 39 -
 1549566_3
Case 2:16-cv-14005-AC-SDD ECF No. 60 filed 04/22/19        PageID.1204    Page 41 of 46




         9.11 Each counsel or other Person executing the Stipulation or any of its

 exhibits on behalf of any Settling Party hereto hereby warrants that such Person has

 the full authority to do so.

         9.12 The Stipulation may be executed in one or more counterparts, including

 by signature transmitted by email in pdf format. All executed counterparts and each

 of them shall be deemed to be one and the same instrument. A complete set of

 executed counterparts shall be filed with the Court.

         9.13 The Stipulation shall be binding upon, and inure to the benefit of, the

 successors and assigns of the parties hereto.

         9.14 The Court shall retain jurisdiction with respect to implementation and

 enforcement of the terms of the Stipulation, and all Settling Parties submit to the

 jurisdiction of the Court for purposes of implementing and enforcing the Settlement

 embodied in the Stipulation.

         9.15 The Stipulation and the exhibits hereto shall be considered to have been

 negotiated, executed and delivered, and to be wholly performed, in the State of

 Michigan, and the rights and obligations of the parties to the Stipulation shall be

 construed and enforced in accordance with, and governed by, the internal, substantive

 laws of the State of Michigan without giving effect to that State’s choice-of-law

 principles.
                                         - 40 -
 1549566_3
Case 2:16-cv-14005-AC-SDD ECF No. 60 filed 04/22/19            PageID.1205    Page 42 of 46




               IN WITNESS WHEREOF, the parties hereto have caused the Stipulation to be

   executed, by their duly authorized attorneys, dated April 22, 2019.

                                              ROBBINS GELLER RUDMAN
                                               &DOWDLLP
                                              ELLEN GUSIKOFF STEWART
                                              JONAH H. GOLDSTEIN
                                              MATTHEW I. ALPERT
                                              HILLARY B. STAKEM
                                              ALEXI H. PFEFFER-GILLETT



                                               ~~T
                                              655 West Broadway, Suite 1900
                                              San Diego, CA 92101
                                              Telephone: 619/231-1058
                                              619/231-7423 (fax)

                                              GLANCY PRONGA Y & MURRAY LLP
                                              LIONEL Z. GLANCY
                                              JOSHUA L. CROWELL




                                              1925 Century Park East, Suite 2100
                                              Los Angeles, CA 90067
                                              Telephone: 310/201-9150
                                              310/201-9160 (fax)

                                              Counsel for Lead Plaintiffs and the Class




                                            - 41 -
   1549566_3
Case 2:16-cv-14005-AC-SDD ECF No. 60 filed 04/22/19   PageID.1206     Page 43 of 46




                                      VANOVERBEKE MICHAUD &
                                       TIMMONY, P.C.   I

                                      MICHAEL J. VANOVERBEKE (P42641)
                                      THOMAS C. MICHAUD (P46787)
                                      79 Alfred Street
                                      Detroit, MI 48201
                                      Telephone: 313/578-1200
                                      313/578-1201 (fax)
                                      mvanoverbeke@vmtlaw.com
                                      tmichaud@vmtlaw.com

                                      THE MILLER LAW FIRM, P.C.
                                      E. POWELL MILLER (P39487)
                                      SHARON S. ALMONRODE (P33938)
                                      950 W. University Dr., Suite 300
                                      Rochester, MI 48307
                                      Telephone: 248/841-2200
                                      248/652-2852 (fax)
                                      mln@millerlawpc.com
                                      ssa@millerlawpc.com

                                      Liaison Counsel for the Class

                                       SIDLEY AUSTIN LLP
                                       JAMES W. DUCA YET
                                       NILOFER UMAR



                                      ~         ~          .DU~AYET
                                      One South Dearborn Street
                                      Chicago, IL 60603
                                      Telephone: 312/853-7000
                                      312/853-7036 (fax)
                                      jducayet@sidley.com
                                      numar@sidley.com
                                     - 42 -
   1549566_3
Case 2:16-cv-14005-AC-SDD ECF No. 60 filed 04/22/19   PageID.1207     Page 44 of 46




                                       HONIGMAN LLP
                                       NICHOLAS B. GORGA (P72297)
                                       ANDREW M. PAUWELS (P79167)



                                               ANDREW M. PAUWELS

                                       660 Woodward Avenue
                                       2290 First National Building
                                       Detroit, MI 48226-3506
                                       Telephone: (313) 465-7640
                                       Facsimile: (31 3) 465-7641
                                       ngorga@honigman.com
                                       apau wels @honigman.com

                                       Attorneys for Defendants




                                      - 43 -
     1549566_3
Case 2:16-cv-14005-AC-SDD ECF No. 60 filed 04/22/19           PageID.1208     Page 45 of 46




                              CERTIFICATE OF SERVICE

         I hereby certify under penalty of perjury that on April 22, 2019, I authorized the

 electronic filing of the foregoing with the Clerk of the Court using the CM/ECF

 system which will send notification of such filing to the e-mail addresses on the

 attached Electronic Mail Notice List, and I hereby certify that I caused the mailing of

 the foregoing via the United States Postal Service to the non-CM/ECF participants

 indicated on the attached Manual Notice List.

                                               s/ MATTHEW I. ALPERT
                                               MATTHEW I. ALPERT
                                               ROBBINS GELLER RUDMAN
                                                     & DOWD LLP
                                               655 West Broadway, Suite 1900
                                               San Diego, CA 92101-8498
                                               Telephone: 619/231-1058
                                               619/231-7423 (fax)

                                               E-mail: MAlpert@rgrdlaw.com




 1556087_1
                                                                                                                               Page 1 of 1
  Case 2:16-cv-14005-AC-SDD ECF No. 60 filed 04/22/19                                             PageID.1209             Page 46 of 46


Mailing Information for a Case 2:16-cv-14005-AC-SDD Zimmerman v. Diplomat
Pharmacy, Inc. et al
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

    • Sharon S. Almonrode
      ssa@millerlawpc.com,djv@ecf.courtdrive.com,djv@millerlawpc.com,ssa@ecf.courtdrive.com,sab@miller.law,sab@ecf.courtdrive.com

    • Matthew I. Alpert
      malpert@rgrdlaw.com,kathyj@rgrdlaw.com,HStakem@rgrdlaw.com,e_file_sd@rgrdlaw.com,kwoods@rgrdlaw.com

    • Joshua L. Crowell
      JCrowell@glancylaw.com,joshua-crowell-3496@ecf.pacerpro.com,info@glancylaw.com,VMesropyan@glancylaw.com

    • James W. Ducayet
      jducayet@sidley.com,james-ducayet-9115@ecf.pacerpro.com,zalam@sidley.com,efilingnotice@sidley.com

    • Jonah H. Goldstein
      jonahg@rgrdlaw.com

    • Nicholas B Gorga
      ngorga@honigman.com,litdocket@honigman.com,cwalmsley@honigman.com

    • Thomas C. Michaud
      tmichaud@vmtlaw.com

    • E. Powell Miller
      epm@millerlawpc.com,aad@miller.law,aad@ecf.courtdrive.com,sab@miller.law,sab@ecf.courtdrive.com

    • Andrew M. Pauwels
      apauwels@honigman.com,litdocket@honigman.com,ahatcher@honigman.com

    • Alexi Harry Pfeffer-Gillett
      agillett@rgrdlaw.com

    • Nilofer I. Umar
      numar@sidley.com,efilingnotice@sidley.com,nilofer-umar-6698@ecf.pacerpro.com,dgeiger@sidley.com

Manual Notice List

The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore require manual noticing). You
may wish to use your mouse to select and copy this list into your word processing program in order to create notices or labels for these
recipients.
• (No manual recipients)
